
	
		I
		111th CONGRESS
		1st Session
		H. R. 3473
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Davis of Alabama
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Presidential designee under the Uniformed
		  and Overseas Citizens Absentee Voting Act to carry out pilot programs to permit
		  States to test the feasibility of using alternative methods, including the use
		  of advanced electronic technologies and the Internet, to enable absent
		  uniformed services voters to register to vote and vote in elections for Federal
		  office, and for other purposes.
	
	
		1.Operation of
			 Programs
			(a)Programs
			 EstablishedThe Presidential
			 designee under the Uniformed and Overseas Citizens Absentee Voting Act
			 (hereafter referred to as the Presidential designee) shall carry
			 out a series of pilot programs to test the feasibility of using alternative
			 methods, including the use of advanced electronic technologies and the
			 Internet, to enable absent uniformed services voters to register to vote and
			 vote in elections for Federal office.
			(b)Agreements With
			 Participating StatesTo carry
			 out a pilot program under this Act, the Presidential designee and the chief
			 State election official of a participating State shall enter into an agreement
			 which sets forth the following:
				(1)The specific
			 alternative methods for enabling absent uniformed services voters to register
			 to vote and vote in elections for Federal office in the State which will be
			 tested under the program.
				(2)The steps to be
			 taken by the Presidential designee, the chief State election official, and
			 other election officials in the State to enable these alternative methods to be
			 tested under the program.
				(3)The role to be
			 played by the State advisory panel described in section 2(b) in assisting the
			 chief State election official in carrying out the agreement.
				(4)The duration of
			 the program.
				(5)Such other terms
			 and conditions as may be agreed to by the Presidential designee and the chief
			 State election official (consistent with the requirements of this Act).
				(c)Issues To be
			 Considered in ProgramsIn
			 carrying out a pilot program under this Act, the Presidential designee may
			 consider the following issues:
				(1)The transmission
			 of electronic voting material across military networks.
				(2)Virtual private
			 networks, cryptographic voting systems, centrally controlled voting stations,
			 and other information security techniques.
				(3)The transmission
			 of ballot representations and scanned pictures in a secure manner.
				(4)Capturing,
			 retaining, and comparing electronic and physical ballot representations.
				(5)Utilization of
			 voting stations at military bases.
				(6)Document delivery
			 and upload systems.
				(7)The functional
			 effectiveness of the application or adoption of the pilot program to
			 operational environments, taking into account environmental and logistical
			 obstacles and State procedures.
				(d)Priority in
			 Selection of Eligible StatesIn selecting among States eligible
			 to participate in a pilot program under this Act, the Presidential designee
			 shall give priority to States with the greatest number of individuals eligible
			 to register to vote and vote in elections for Federal office in the State who
			 are absent uniformed services voters.
			(e)No Effect on
			 Other Federal Election LawsThe operation of a pilot program under this
			 Act may not conflict with or substitute for existing Federal laws, regulations,
			 or procedures with respect to the participation of absent uniformed services
			 voters in elections for Federal office.
			2.Eligibility of
			 States to Participate
			(a)In
			 GeneralA State is eligible to participate in a pilot program
			 under this Act if the chief State election official of the State submits to the
			 Presidential designee, at such time and in such form as the Presidential
			 designee may require, an application containing—
				(1)assurances that
			 the State has established an advisory panel described in subsection (b);
			 and
				(2)such other
			 information and assurances as the Presidential designee may require.
				(b)State Advisory
			 Panel
				(1)Panels
			 describedAn advisory panel described in this subsection is a
			 panel established by the State to assist the chief State election official in
			 entering into and carrying out an agreement with the Presidential designee
			 under section 1(b), consisting of representatives of the following:
					(A)Local election
			 officials in the State.
					(B)Members of the
			 uniformed services who are residents of the State, including members of the
			 National Guard and Reserve Components thereof.
					(C)The spouses and dependents of members of
			 the uniformed services who are residents of the State, including members of the
			 National Guard and Reserve Components thereof.
					(D)The committees of
			 the State legislature with jurisdiction over the election administration laws
			 of the State.
					(E)Organizations
			 promoting the integrity of the voting process in the State.
					(2)Method of
			 establishmentThe State shall establish the advisory panel under
			 this subsection in a manner which ensures that the panel will be bipartisan in
			 nature and will reflect the various geographic regions of the State.
				3.ReportsThe Presidential designee shall submit to
			 Congress reports on the progress and outcomes of any pilot program conducted
			 under this Act, and shall include in the reports such recommendations as the
			 Presidential designee considers appropriate for further legislation and
			 administrative action.
		4.DefinitionsIn this Act—
			(1)the term
			 absent uniformed services voter has the meaning given such term in
			 section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (42
			 U.S.C. 1973ff–6(1));
			(2)the chief State election
			 official of a State is the individual designated by the State under
			 section 10 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–8)
			 to be responsible for coordination of the State’s responsibilities under such
			 Act; and
			(3)the term State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
			 and the United States Virgin Islands.
			5.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary, to remain available until expended.
		
